DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    JOSEREN DESHUNE DELANCY,
                            Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D17-43

                          [September 20, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Lawrence M. Mirman, Judge; L.T. Case No.
432015000390CFAXMX.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, Luke R. Napodano
and Ilana Mitzner, Assistant Attorney General, West Palm Beach, for
appellee.

WARNER, J.

   Defendant appeals a final judgment of conviction and sentence of ten
years for high speed or wanton fleeing and resisting an officer without
violence. He challenges his conviction by contending that his trial counsel
was ineffective on the face of the record by failing to object to the
impeachment of his star witness based upon pending charges against that
witness.     He further challenges his sentence as based on a
misapprehension of fact and violation of the equal protection clauses of
the United States and Florida Constitutions. We affirm the convictions,
concluding that even if his counsel were ineffective, appellant has not
shown that there was a reasonable probability that the result of the
proceedings would have been different, given the other evidence presented.
As to the sentence, while it is stiff, the sentence is within the maximum
statutory limit, and it is neither based on a misapprehension of fact nor
constitutionally infirm.
   At trial, three officers involved in the apprehension of appellant
testified. The first officer testified that he was patrolling in his sheriff’s
vehicle when he noticed that the driver of a vehicle passing in the opposite
direction was not wearing a seatbelt and ducked down to conceal his face.
A passenger was also in the vehicle. The officer made a U-turn to effect a
traffic stop. A second officer in the area passed by the stopped vehicle,
and as he did he had a direct view of the driver, whom he was able to
identify in court as the appellant.

    The first officer stopped the vehicle; however, when he approached it,
the driver sped off through a residential area and past a daycare center at
speeds of over ninety miles an hour. The driver ran a red light and nearly
lost control of his vehicle as he was turning a corner. A twelve-year-old
girl was in the vicinity and pointed the officers in the direction that the
vehicle fled. A third deputy saw the driver stop and run away from his
vehicle. The deputy followed the driver on foot through a residential
neighborhood, losing sight of him for a few seconds, but then he saw him
arguing with a woman and trying to get into her house. He was sure that
this man was the driver.

    The deputy ordered him to stop, but the driver entered the house. One
of the two other officers then arrived, and they entered the house after the
driver. The suspect eventually emerged from a room, drenched in sweat
and out of breath. The officers detained him. The deputy testified the man
who came out of the room was the same person and in the same clothes
as the driver. He wore the same printed white shirt and long black shorts,
but was wearing a different hat. The officer identified appellant as that
individual. The second officer who helped chase the suspect into the
house also identified the appellant and the clothes he wore. The third
officer, who arrived after appellant was detained, testified that the person
detained had the same clothes as the driver when he first saw him. A
dashcam video from one officer’s vehicle was also played for the jury, and
it showed the officer running toward the house after spotting appellant.

   Appellant’s mother was the woman at the house where appellant was
arrested. For the defense, she testified that appellant was at home with
her all evening. They heard sirens late in the evening, and she went
outside to investigate. She saw officers walking up the street and into her
driveway. Her door was cracked open, and when the officer saw appellant,
he said, “You’re the one.” The officers then entered her home with guns
drawn. She stated that appellant was wearing a white shirt.




                                      2
   The defense also called McIntyre, the passenger in the fleeing car who
had also been arrested that evening. He testified that the vehicle was being
driven by his cousin, Parks, not the appellant. They were returning home
from a construction job with his uncle. After they dropped off the uncle,
police stopped them, and his cousin fled the scene. McIntyre stayed in the
car and was detained by the deputies. He testified that his cousin Parks
was wearing a black shirt and hat, and he had a similar complexion and
beard as appellant.

    McIntyre further testified that he did not know appellant and did not
recognize him at trial. On cross-examination, the prosecutor noted that
McIntyre was in jail clothes and questioned him about his many pending
charges, including robbery with a deadly weapon, aggravated assault with
a firearm, and grand theft. Defense counsel did not object to this line of
questioning.

   On rebuttal, the State recalled the three officers. The first officer
testified that he knew Parks, and he had no doubt that Parks was not the
driver. The other officers testified that the driver was wearing a white shirt,
not a black shirt, and introduced a booking photo which showed appellant
in a white shirt.

   After closing arguments, the jury found appellant guilty of high speed
or wanton fleeing and resisting an officer without violence. The court
adjudicated appellant guilty and sentenced him to ten years in prison for
the fleeing charge and to time served for resisting without violence.
Appellant also filed two motions to correct his sentence, alleging racial
disparity in sentencing. The court denied the first motion. It did not rule
on the second motion; thus, it is deemed denied.

    Appellant contends that his trial counsel was ineffective on the face of
the record because he failed to object when the prosecutor impeached
defense witness McIntyre by questioning him about his pending charges.
Because claims of ineffective assistance of counsel are fact-specific,
defendants generally should raise them in motions for postconviction
relief. Latson v. State, 193 So. 3d 1070, 1073 (Fla. 1st DCA 2016).
However, a claim of ineffective assistance may be considered for the first
time on direct appeal if: the ineffectiveness is apparent on the face of the
record; there is undisputable prejudice; and there is no conceivable
tactical explanation for the conduct. Hills v. State, 78 So. 3d 648, 652
(Fla. 4th DCA 2012). “This exception is rarely applicable,” but if so, this
court reviews de novo whether the claim meets the deficiency and




                                      3
prejudice prongs of Strickland v. Washington, 466 U.S. 668 (1984). Id. To
show prejudice,

      [t]he defendant must show that there is a reasonable
      probability that, but for counsel’s unprofessional errors, the
      result of the proceeding would have been different.           A
      reasonable probability is a probability sufficient to undermine
      confidence in the outcome.

Strickland, 466 U.S. at 694; see Thompson v. State, 990 So. 2d 482, 488,
490 (Fla. 2008) (finding prejudice is not whether deficient conduct “more
likely than not” affected the trial outcome, but whether it undermined
confidence in the outcome and rendered it unreliable).

    Appellant claimed, in his defense, that he was not in the vehicle. He
argues McIntyre was his star witness, but the State destroyed his
credibility by improperly questioning him about his pending felony
charges. The prosecutor also highlighted the fact that McIntyre was in jail
(“I couldn’t help but notice your attire, are you currently incarcerated?”).
Appellant contends the questioning resulted in fundamental error, or his
attorney’s failure to object was ineffective assistance apparent on the face
of the record.

   The State concedes, and we agree, it was improper for the State to
cross-examine McIntyre on his pending charges. Fulton v. State, 335 So.
2d 280, 282-83 (Fla. 1976) (holding the State may not question a defense
witness on his or her pending criminal charges of which he or she has not
been convicted). Furthermore, there does not seem to be a strategic
explanation for counsel’s failure to object, given the number of pending
charges discussed.

    Nevertheless, under Strickland, the defense must show that this
deficiency has undermined confidence in the outcome of the proceeding or
that the error was fundamental such “that a verdict of guilty could not
have been obtained without the assistance of the alleged error.” Walden
v. State, 123 So. 3d 1164, 1166 (Fla. 4th DCA 2013).

   Given the testimony and evidence, neither fundamental error nor
Strickland prejudice has been shown. McIntyre’s testimony that appellant
was not the driver of the vehicle was cumulative to the mother’s testimony
that appellant was home with her. Testimony that is cumulative to other
witnesses’ testimony can render the improper impeachment harmless.
See Bedford v. State, 589 So. 2d 245, 252 (Fla. 1991). Furthermore,



                                     4
McIntyre testified that he did not know appellant. While improper
impeachment of a defense witness may have a “spill-over effect” on the
credibility of the defense where the witness is a friend or relative, see
Fulton, 335 So. 2d at 285, where there is no connection between the
witness and the defendant, the harmful “spill-over” effect is not present.
See Bedford, 589 So. 2d at 252.

    Here, the verdict was amply supported by the testimony of the three
officers, two of whom positively identified appellant as the driver of the
vehicle. The dashcam video of the officer rushing into the house directly
refuted the mother’s testimony that the officers observed appellant
through an open door before entering the house, and it is consistent with
the officer’s testimony. One of the officers knew Parks, whom McIntyre
said was the driver, and testified that the driver was not Parks. Finally,
the State never mentioned McIntyre’s convictions in closing argument and
did not seek to capitalize on the improper impeachment. Compare with
Roper v. State, 763 So. 2d 487, 489 (Fla. 4th DCA 2000) (finding harmful
error where during closing argument, the State focused on improper
impeachment evidence and appellant’s testimony that he lived in jail,
telling the jury this was relevant to his credibility).

   Because the appellant has not shown fundamental error or Strickland
prejudice, we affirm his conviction on this issue and the remaining issues
raised.

    Appellant also challenges his ten-year sentence. His lowest permissible
sentence under the Criminal Punishment Code was 13.5 months, but his
maximum possible sentence for high speed fleeing and eluding was fifteen
years. He had a total of forty-six sentencing points. At sentencing, the
trial court found the circumstances of the car chase, including travelling
at very high rates of speed through a residential neighborhood and close
to daycare facilities, warranted a higher sentence. The evidence showed
that a twelve-year-old girl was endangered in the chase. The court
acknowledged that it had sentenced others convicted of the same crime to
lesser sentences, but that the circumstances of this crime, and the danger
to which it exposed the community, required a more severe sentence. The
court considered mitigating factors, including that appellant appeared
before the court despite his serious charges and that his “significant felony
record” did not include violent crimes. However, the judge found the
mitigating factors didn’t “add up to much” considering the nature of his
crime. It then imposed the ten-year sentence.




                                     5
   After sentencing, appellant filed two motions pursuant to Florida Rule
of Criminal Procedure 3.800(b)(2), which permits a court to correct a
sentencing error pending appeal. In his first motion, he argued the court
sentenced him based on a misapprehension of fact—that the court
sentenced other people who had committed the same crime to much lesser
sentences. Thus, he contended the court violated his due process rights.
He attached the judgment and arrest affidavit from another case in which
he claimed that the court had sentenced a defendant to significantly less
time where the crimes were very similar. The court denied his first motion,
finding no sentencing error.

   Later, appellant filed a second motion, again arguing that the court
sentenced him based on a misunderstanding of its past sentencing
practices. He summarized four cases where the same trial court sentenced
defendants, whose lowest permissible sentences ranged from about fifteen
to thirty months, to much lesser sentences for the same offense of high
speed fleeing (the highest sentence was six years). He attached various
court documents from those cases. The court did not rule on this second
motion within sixty days, so it is deemed denied. Fla. R. Crim. P.
3.800(b)(2)(B).

   Appellant’s motions may not be properly entertained pursuant to rule
3.800(b)(2). That rule is not used to address errors in the sentencing
process, but errors in an order entered as a result of the sentencing
process. Jackson v. State, 983 So. 2d 562, 572-74 (Fla. 2008) (holding a
defendant improperly files a rule 3.800(b) motion if his or her claim deals
with an error in the sentencing process, rather than the sentencing order;
if he or she does so, this court applies “the general rule that an
unpreserved error may be considered on appeal only if the error is
fundamental”); see Josephs v. State, 86 So. 3d 1270, 1272 (Fla. 4th DCA
2012) (finding defendant does not preserve a claim that the sentencing
court relied on improper factors with a rule 3.800(b)(2) motion; however,
this court may review procedural issues for fundamental error or a denial
of due process). Because the appellant’s claim is not a sentencing error,
the contemporaneous objection rule applies, or the error must be
fundamental. See Jackson, 983 So. 2d at 576.

   Even if the motions were proper to preserve the issue, we conclude that
they do not require reversal of the sentence. Although appellant contends
in his motions that the trial court’s sentence relied on a misapprehension
of the court’s sentencing decisions in other cases, the court itself noted
that it had sentenced other defendants committing the same crime to less
time. It considered the facts of this case and the high-speed chase through



                                    6
the residential neighborhood to be more egregious than those cases.
Sentencing is a highly fact-intensive decision based upon the particular
circumstances of each defendant’s case. While appellant suggested that
other cases had similar facts, the trial court denied the motion, and we
cannot conclude that the court either misapprehended the facts of other
cases or that they were so similar as to call into question the fairness of
this sentence. See Maddox v. State, 760 So. 2d 89, 99 (Fla. 2000) (noting
court must have sufficient factual record on appeal to determine if
fundamental error occurred).

   In his rule 3.800(b)(2) motions, appellant also alleged that a racial
disparity existed in sentences in the Nineteenth Judicial District. He noted
that in cases where the defendants’ CPC’s lowest possible sentence score
were similar to his, the average sentence was 20.44 months for white
defendants, but the average sentence for black defendants was 40.28
months. In contrast, he received a ten-year sentence. In his second
motion, appellant provided the Department of Corrections sentencing
information from 2016-17, showing there were seventy-six defendants
sentenced in the Nineteenth Circuit who scored from 13.5 to 15.5 months.
He again argued that there was pronounced racial disparity because the
average white sentence was 31.42 months, but the average black sentence
was 39.67 months. His sentence was 120 months.

    This issue may not be raised as a rule 3.800(b)(2) motion, as it does not
constitute a claim of error in the sentencing order. See Jackson, 983 So.
2d at 572-74. Appellant did not raise this issue at sentencing. However,
it may be raised as a question of fundamental error.

   Appellant asks this court to reconsider the legal principle that a
defendant cannot successfully challenge his sentence based on statistical
evidence of racial disparity in sentencing. McCleskey v. Kemp, 481 U.S.
279, 292-94 (1987) (finding a defendant who alleges an equal protection
violation must prove both a discriminatory purpose and effect; he or she
must present evidence specific to his own case, instead of relying on
statistical evidence of disparities); Foster v. State, 614 So. 2d 455, 463 (Fla.
1992) (citing McCleskey to find the defendant could not prove that
prosecutors acted with discriminatory purpose by presenting statistics
that white-victim defendants were more likely to be convicted of first-
degree murder; he presented no evidence of purposeful discrimination in
his own case); Hartley v. State, 650 So. 2d 1044, 1048-49 (Fla. 4th DCA
1995) (holding the defendant was not entitled to a hearing on his equal
protection claim, where he presented statistics that more minorities were




                                       7
assigned to the habitual felony offender division than whites, because his
claims rested on actions of unrelated decision makers).

   It is not within our province to reconsider and reject the United States
Supreme Court’s determination in McCleskey. Like the defendants in the
McCleskey line of cases, appellant has not proven that the judge acted with
discriminatory purpose in his case. As the State notes, each case is
unique. For example, appellant referenced nine white defendants who had
CPC scores similar to appellant’s score, but who received lesser sentences.
However, they committed different crimes and had different criminal
histories. Here, the court weighed appellant’s criminal background, as
well as what it viewed as mitigating and aggravating circumstances of the
crime.

    Moreover, the statistical evidence that minority defendants received
sentences on average approximately eight months longer than white
defendants with similar CPC scores cannot explain the eighty-month
difference between the sentence in this case and the average sentence for
other similarly-scored minority defendants. From the judge’s comments
at sentencing, he was motivated to punish the defendant for the danger in
which he placed the community by his conduct and not any racial animus.

   The CPC allows the judge to sentence a defendant anywhere from the
least possible sentence score to the statutory maximum. Here, the judge
did not sentence the appellant to the maximum of fifteen years. “[C]urrent
Florida law gives a sentencing judge unlimited discretion to sentence a
defendant up to the maximum term set by the legislature for a particular
crime.” Alfonso-Roche v. State, 199 So. 3d 941, 946 (Fla. 4th DCA 2016)
(Gross, J., concurring); see also § 921.0024 (2), Fla. Stat. (2016) (“The
permissible range for sentencing shall be the lowest permissible sentence
up to . . . the statutory maximum . . . .”). The court did not deviate from
the statute.

   While the DOC statistics showing a disparity between average
sentences for white defendants and minority defendants are disturbing,
they do not show that racial bias motivated the decision in this case. We
note that based upon recent investigations by the Sarasota Herald Tribune
into racial disparity in sentencing, 1 the Legislature has authorized a study


1
 Josh Salman, Emily Le Coz, & Elizabeth Johnson, Bias on the Bench, SARASOTA
HERALD-TRIBUNE (Dec. 8, 2016), http://projects.heraldtribune.com/bias/; Josh
Salman, Emily Le Coz, & Elizabeth Johnson, Tough on Crime: Black Defendants


                                     8
of fairness in sentencing.          Florida Senate Bill 1392 (2018),
https://www.flsenate.gov/Session/Bill/2018/01392. From that study,
we certainly hope and desire that any necessary protections against actual
racial bias in sentencing can be implemented to assure that it is not
present in the criminal justice system.

  For the foregoing reasons, we affirm the conviction and sentence of
appellant.

MAY and FORST, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




Get Longer Sentences in Treasure Coast System, SARASOTA HERALD-TRIBUNE (Dec.
8, 2016), http://projects.heraldtribune.com/bias/bauer.




                                     9